EXHIBIT 10.5 PURCHASE ORDER FINANCING AGREEMENT This PURCHASE ORDER FINANCING AGREEMENT ("Agreement") is dated as of January 22, 2007, by and between Harbrew Imports, Ltd., a New York corporation ("Debtor") and Capstone Capital Group I, LLC ("Secured Party"). RECITALS A.Debtor desires to obtain financing from Secured Party to enable Debtor to acquire goods for resale for which Debtor has obtained purchase orders. B.In connection therewith, Debtor has requested that Secured Party cause the issuance of Letters of Credit and make cash advances to Debtor in accordance with the terms and conditions herein. NOW, THEREFORE, in consideration of the premises, and intending to be legally bound hereby, the Parties hereby agree as follows: AGREEMENT 1.DEFINITIONS.
